NEWS RELEASE August 17, 2010Contact: Peter D. Thompson, EVP and CFO FOR IMMEDIATE RELEASE(301) 429-4638 Washington, DC RADIO ONE, INC. REPORTS SECOND QUARTER RESULTS Washington, DC: - Radio One, Inc. (NASDAQ: ROIAK and ROIA) today reported its results for the quarter ended June 30, 2010.Net revenue was approximately $75.2 million, an increase of 7.6% from the same period in 2009.Station operating income1 was approximately $28.4 million, a decrease of 5.0% from the same period in 2009. The Company reported operating income of approximately $13.8 million compared to operating income of approximately $18.8 million for the same period in 2009. Net income was approximately $2.0 million or $0.04 per share, compared to net income of approximately $7.2 million or $0.12 per share for the same period in 2009. Alfred C. Liggins, III, Radio One’s CEO and President stated, “the recovery in radio revenues continued in the second quarter, led by national business, which was up 17.5%. Our overall radio revenue growth of 8.4% was in line with expectations, however as I previously indicated we had upward pressure on the cost base, driven by a combination of contractual increases, such asin PPM fees, severance costs and non-cash compensation expenses. Reach Media made excellent progress with its in-house sales effort during the second quarter, although revenues and EBITDA were both adversely impacted by the lack of guaranteed revenues. Our internet business is growing strongly, with revenues up 48% from the second quarter of 2009, and we continue to believe that our on-line platform will be a major source of revenue and EBITDA growth for the future. The volatility in the credit markets has made our refinancing much more complex than we could have anticipated when we started the process. While we have triggered certain defaults under the terms of our credit facility, our business remains viable and we are actively engaged in constructive dialogue with our lenders and bondholders. Our goal is to solve both for the defaults under the credit facility and for our upcoming debt maturities in a manner that permits the Company to maintain both strategic optionality and operational flexibility.” -MORE- RADIO ONE, INC. REPORTS SECOND QUARTER RESULTS RESULTS OF OPERATIONS Three Months Ended June 30, Six Months Ended June 30, (as adjusted)2 (as adjusted)2 STATEMENT OF OPERATIONS (unaudited) (unaudited) (in thousands, except share data) (in thousands, except share data) NET REVENUE $ OPERATING EXPENSES Programming and technical, excluding stock-based compensation Selling, general and administrative, excluding stock-based compensation Corporate selling, general and administrative, excluding stock-based compensation Stock-based compensation Depreciation and amortization Impairment of long-lived assets - - - Total operating expenses Operating income (loss) ) INTEREST INCOME 43 47 67 65 INTEREST EXPENSE GAIN ON RETIREMENT OF DEBT - - - EQUITY IN INCOME OF AFFILIATED COMPANY OTHER EXPENSE, net 64 Income (loss) before provision for (benefit from) income taxes, noncontrolling interest in income of subsidiaries and loss from discontinued operations ) ) PROVISION FOR (BENEFIT FROM) INCOME TAXES ) Net income (loss) from continuing operations ) ) LOSS FROM DISCONTINUED OPERATIONS, net of tax ) CONSOLIDATED NET INCOME (LOSS) ) ) NONCONTROLLING INTEREST IN INCOME OF SUBSIDIARIES CONSOLIDATED NET INCOME (LOSS) ATTRIBUTABLE TO COMMON STOCKHOLDERS $ $ $ ) $ ) AMOUNTS ATTRIBUTABLE TO COMMON STOCKHOLDERS NET INCOME (LOSS) FROM CONTINUING OPERATIONS $ $ $ ) $ ) LOSS FROM DISCONTINUED OPERATIONS, net of tax ) CONSOLIDATED NET INCOME (LOSS) ATTRIBUTABLE TO COMMON STOCKHOLDERS $ $ $ ) $ ) Weighted average shares outstanding - basic3 Weighted average shares outstanding - diluted4 -MORE- RADIO ONE, INC. REPORTS SECOND QUARTER RESULTS Three Months Ended June 30, Six Months Ended June 30, (as adjusted)2 (as adjusted)2 (unaudited) (unaudited) (in thousands, except per share data) (in thousands, except per share data) PER SHARE DATA - basic and diluted: Net income (loss) from continuing operations (basic) $ $ $ ) $ ) Income (loss) from discontinued operations, net of tax (basic) Consolidated net income (loss) attributable to common stockholders (basic) $ $ $ ) $ ) Net income (loss) from continuing operations (diluted) $ $ $ ) $ ) Income (loss) from discontinued operations, net of tax (diluted) Consolidated net income (loss) attributable to common stockholders (diluted) $ $ $ ) $ ) SELECTED OTHER DATA Station operating income 1 $ Station operating income margin (% of net revenue) % Station operating income reconciliation: Consolidated net income (loss) attributable to common stockholders $ $ $ ) $ ) Add back non-station operating income items included in consolidated net income (loss): Interest income ) Interest expense Provision for (benefit from) income taxes ) Corporate selling, general and administrative expenses Stock-based compensation Gain on retirement of debt - - - ) Equity in income of affiliated company ) Other expense, net 64 Depreciation and amortization Noncontrolling interest inincome of subsidiaries Impairment of long-lived assets - - - Loss from discontinued operations, net of tax 80 Station operating income $ Adjusted EBITDA5 $ Adjusted EBITDA reconciliation: Net income (loss) attributable to common stockholders $ $ $ ) $ ) Interest income ) Interest expense Provision for (benefit from) income taxes ) Depreciation and amortization EBITDA $ ) Stock-based compensation Gain on retirement of debt - - - ) Equity in income of affiliated company ) Other expense, net 64 Noncontrolling interest inincome of subsidiaries Impairment of long-lived assets - - - Loss from discontinued operations, net of tax 80 Adjusted EBITDA $ -MORE- RADIO ONE, INC. REPORTS SECOND QUARTER RESULTS Current Amount Outstanding Applicable Interest Rate (a) (in thousands) SELECTED LEVERAGE AND SWAP DATA: Senior bank term debt (swap matures June16, 2012) (a) $ % Senior bank revolving debt (subject to variable rates) (b) % 8-7/8% senior subordinated notes (fixed rate) % 6-3/8% senior subordinated notes (fixed rate) % Note payable (fixed rate) % (a) A total of $25.0 million is subject to a fixed rate swap agreement that became effective in June 2005. Under our fixed rate swap agreement, we pay a fixed rate plus a spread based on our leverage ratio, as defined in our Credit Agreement. That spread is currently set at 2.25% and is incorporated into the applicable interest rates set forth above. (b) Subject to rolling one-month and three-month LIBOR and a 1.00% LIBOR floor, plus a spread currently at 2.25% and the Prime rate plus a spread currently at 1.25%, incorporated into the applicable interest rate set forth above.This tranche is not covered by a swap agreement described in footnote (a). Cautionary Note Regarding Forward-Looking Statements This press release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Forward-looking statements represent management's current expectations and are based upon information available to Radio One at the time of this release. These forward-looking statements involve known and unknown risks, uncertainties and other factors, some of which are beyond Radio One's control, that may cause the actual results to differ materially from any future results, performance or achievements expressed or implied by such forward-looking statements.Important factors that could cause actual results to differ materially are described in Radio One’s reports on Form 10-K and other filings with the United States Securities and Exchange Commission (the “SEC”).Radio One does not undertake any duty to update any forward-looking statements. -MORE- RADIO ONE, INC. REPORTS SECOND QUARTER RESULTS Net revenue increased to approximately $75.2 million for the quarter ended June 30, 2010, from approximately $69.9 million for the same period in 2009, an increase of 7.6%. Improvement in the radio industry continued relative to last year, with the markets that we operate in growing 6.8% for the quarter, and the same for the first half of the year. National revenue continued to lead the recovery in our radio marketplaces for the quarter, with growth of 17.5%, while local revenue decreased 1.2%. On average, our radio clusters underperformed their marketplaces by 240 basis points this quarter, with a slight decline in local revenue and a modest underperformance in national revenue as well. More specifically, our Houston, Atlanta, Dallas, St. Louis and Detroit markets posted strong quarterly growth, while our Cleveland, Washington, DC and Baltimore markets declined. Total core radio revenue (radio stations and syndicated programs excluding Reach Media) grew 8.4% during the quarter, and was positively impacted by the Company’s annual Gospel Cruise event being held in April of 2010 versus in March of 2009. While Reach Media’s revenue declined 5.4% in the quarter, the decline was an improvement from the significant decline experienced during the first quarter of 2010. Reach Media revenues declined following the December 31, 2009 expiration of a sales representation agreement with Citadel Broadcasting Corporation (“Citadel”) whereby a minimum level of revenue was guaranteed over the term of the agreement.Effective January 1, 2010, Reach Media’s newly established sales organization began selling its inventory on the Tom Joyner Morning Show and under a new commission-based sales representation agreement with Citadel.Citadel sells certain inventory owned by Reach Media in connection with its 108 radio station affiliate agreements.We delivered very strong growth from our internet business, including Community Connect LLC (“CCI”), which posted over 48% growth for the quarter. Operating expenses, excluding depreciation and amortization and stock-based compensation, increased to approximately $54.6 million for the quarter ended June 30, 2010, up 20.7% from the approximately $45.2 million incurred for the comparable quarter in 2009. Most of the spending increase occurred in selling, general and administrative and corporate departments. Specifically, approximately $2.2 million of the increase was associated with expenses being incurred in the second quarter 2010 versus the first quarter 2009 due to a change in the date of the Company’s annual Gospel Cruise to April of 2010 from March of 2009. Other major reasons for the increase were the non-recurrence of vacation expense savings from mandatory office closings and changes to the Company’s vacation plan in 2009, and the accrual of bonuses during 2010. In addition, increased spending occurred as a part of salary expense with the restoration of salaries from the 2009 reduced levels, additional commissions, bonuses and representative fees from higher revenues and additional spending for research, promotional activity and travel and entertainment. Lower music royalties partially offset the normalized and increased spending. Stock-based compensation increased to approximately $2.0 million for the quarter ended June 30, 2010, compared to $596,000 for the same period in 2009. Increased stock-based compensation expense was due to a long-term incentive plan whereby officers and certain key employees were granted a total of 3,250,000 shares of restricted stock in January of 2010. Stock-based compensation requires measurement of compensation costs for all stock-based awards at fair value on date of grant and recognition of compensation over the service period for awards expected to vest. Depreciation and amortization expense decreased to approximately $4.8 million compared to approximately $5.2 million for the quarters ended June 30, 2010 and 2009, respectively, a decrease of 7.4%. The decrease is attributable to the completion of amortization for certain CCI intangible assets and the completion of depreciation and amortization for certain assets. Interest expense increased to approximately $9.7 million for the quarter ended June 30, 2010, from approximately $9.0 million for the same period in 2009, an increase of 7.4%. The increase in interest expense for the three months ended June 30, 2010 was due primarily to higher principal balances and higher interest rates that took effect as a result of entering into the third amendment to our Credit Agreement in March of 2010. Other expense increased to approximately $2.4 million for the quarter ended June 30, 2010, compared to $115,000 for the comparable quarter in 2009. Increased other expense was principally due to a write off of a pro-rata portion of debt financing and modification costs in connection with the offering of Second-Priority Senior Secured Grid Notes (“Second Lien Notes”).The majority of the net proceeds from the Second Lien Notes were expected to fund the acquisition of additional equity interests in TV One, LLC (“TV One”).The subscription offer to holders for the Second Lien Notes ended in July 2010 and the Company made the determination not to further extend this subscription offer. -MORE- RADIO ONE, INC. REPORTS SECOND QUARTER RESULTS Equity in income of affiliated company increased to approximately $1.1 million for the quarter ended June 30, 2010, compared to $747,000 for the same period in 2009, an increase of 52.5%. The amounts are attributable primarily to additional net income generated by TV One, LLC for the second quarter of 2010 versus the comparable period in 2009, and inception to date dividend distributions made by TV One. The Company’s share of the net income is driven by TV One’s current capital structure and the Company’s percentage ownership of the equity securities of TV One. Income tax expense decreased to approximately $233,000 for the quarter ended June 30, 2010, compared to $1.8 million for the same quarter in 2009.Approximately $640,000 of the decrease is due to reduced pre-tax book income for Reach Media, and approximately $589,000 of the decrease is related to the change in the deferred tax liability (“DTL”) for indefinite-lived intangibles.The Company continues to maintain a full valuation allowance for entities other than Reach Media for its deferred tax assets (“DTAs”), including the DTA associated with its net operating loss carryforward.The consolidated effective tax rate for the three months ended June 30, 2010 and 2009 was 8.1% and 17.0%, respectively. Loss from discontinued operations, net of tax, includes the results of operations for our sold radio stations and Giant Magazine, which ceased publication in December 2009. The loss from discontinued operations, net of tax, for the quarter ended June 30, 2010 of $144,000 resulted from legal and litigation expenses incurred as a result of ongoing legal activity related to certain previously sold stations.Loss from discontinued operations, net of tax, for the comparable quarter in 2009 resulted primarily from operating losses incurred by Giant Magazine. The loss from discontinued operations, net of tax, also includes a tax provision of zero and $4,000 for the three months ended June 30, 2010 and 2009, respectively. Other pertinent financial information includes capital expenditures of approximately $1.0 million and $1.4 million for the quarters ended June 30, 2010 and 2009, respectively.In addition, as of June 30, 2010, Radio One had total debt (net of cash balances) of approximately $636.0 million. Certain Defaults and Entry into a Material Definitive Agreement As of each of June 30, 2010 and July 1, 2010, we were not in compliance with the terms of our senior credit facility (the “Senior Credit Facility”).More specifically, (i) as of June 30, 2010, we failed to maintain a total leverage ratio of 7.25 to 1.00 and (ii) as of July 1, 2010, as a result of a step down of the total leverage ratio from no greater than 7.25 to 1.00 to no greater than 6.50 to 1.00 effective for the period July 1, 2010 to September 30, 2011, we also failed to maintain the requisite total leverage ratio.As previously disclosed in the Company’s Current Report on Form 8-K, filed with the SEC on July 16, 2010, on July 15, 2010, the Company and its subsidiaries executed a forbearance agreement (the “Forbearance Agreement”) with Wells Fargo Bank, N.A. (successor by merger to Wachovia Bank, National Association), as administrative agent (the “Agent”), and financial institutions constituting the majority of outstanding loans and commitments (the “Required Lenders”) under our Senior Credit Facility, relating to the above noted existing defaults and events of default.On August 13, 2010, we entered into an amendment to the Forbearance Agreement (the “Forbearance Agreement Amendment”) that, among other things, extended the termination date of the Forbearance Agreement to September 10, 2010, unless terminated earlier by its terms, and provided additional forbearance related to an anticipated default that may be caused by an opinion of Ernst & Young LLP that may raise substantial doubt about the Company’s ability to continue as a going concern that may be issued in connection with the restatement of our financial statements (see below discussion).Under the Forbearance Agreement and the Forbearance Agreement Amendment, the Agent and the Required Lenders maintained the right to deliver “payment blockage notices” to the trustees for the holders of the 87/8% Senior Subordinated Notes due 2011 (“2011 Notes”) and/or the 63/8% Senior Subordinated Notes due 2013 (“2013 Notes”). -MORE- RADIO ONE, INC. REPORTS SECOND QUARTER RESULTS Receipt of Payment Blockage Notice On August 5, 2010, the Agent delivered a payment blockage notice to The Bank of New York Mellon Trust Company, N.A., as trustee (the “Trustee”) under the indenture (the “Indenture”) governing our 2013 Notes.Under the terms of the Indenture, neither the Company nor any of its guaranteeing subsidiaries may make any payment or distribution of any kind or character in respect of obligations under the 2013 Notes, including, without limitation, the interest payment to the noteholders scheduled for August 15, 2010.The Indenture permits a 30-day grace period for the nonpayment of interest before such nonpayment constitutes an event of default, in which case the Trustee or holders of at least 25% in principal amount of the then outstanding 2013 Notes may declare the principal amount, and accrued and unpaid interest on all outstanding 2013 Notes to be due and payable immediately. The lenders under the Senior Credit Facility have not accelerated the indebtedness thereunder and the Company continues to actively pursue various financing alternatives with its lenders and the members of an ad hoc group of the holders of its 2011 Notes and 2013 Notes. Financial Statements Restatement Today, we also filed a Notification of Late Filing on Form 12b-25 with respect to our Quarterly Report on Form 10-Q for the period ended June 30, 2010.As previously described in our Current Report on Form 8-K filed July 28, 2010, the Company is in the process of restating its consolidated financial statements for the years ended December 31, 2009, 2008 and 2007 (the “Annual Restatement Periods”) and for each quarterly financial reporting period from January 1, 2009 through March 31, 2010 (the “Quarterly Restatement Periods”).The restatement is solely the result of an error of measurement and classification of a noncontrolling interest in Reach Media, Inc. as presented on the consolidated balance sheet and on the consolidated statement of changes in stockholders’ equity. The effects of this error overstated consolidated stockholders’ equity and understated mezzanine equity at the end of each reporting period by equal amounts. The adjustment did not affect any previously reported financial results in our consolidated statements of operations or consolidated statements of cash flows, and, hence, will not affect previously reported net income or earnings per share. The Company is working diligently to complete the restatement and its consolidated financial statements for the Annual Restatement Periods and for the Quarterly Restatement Periods.However, the Company was unable to complete this process and file its Form 10-Q for the quarter ended June 30, 2010 on or before the prescribed due date of August 16, 2010.The Company anticipates filing the Form10-Q for the period ending June 30, 2010 by the extended deadline of August 23, 2010 (the five day extension would fall on Saturday August 21, 2010, a day on which the SECis closed, thus, the extended deadline becomes August 23, 2010, the next business day that the SEC is open). Supplemental Financial Information: For comparative purposes, the following more detailed and unaudited statements of operations for the three and six months ended June 30, 2010 and 2009 are included.These detailed, unaudited and adjusted statements of operations include certain reclassifications associated with accounting for discontinued operations.These reclassifications had no effect on previously reported net income or loss, or any other previously reported statements of operations, balance sheet or cash flow amounts. -MORE- RADIO ONE, INC. REPORTS SECOND QUARTER RESULTS Three Months Ended June 30, 2010 (in thousands, unaudited) Corporate/ Reach Eliminations/ Consolidated Radio One Media Internet Other STATEMENT OF OPERATIONS: NET REVENUE $ ) OPERATING EXPENSES: Programming and technical ) Selling, general and administrative ) Corporate selling, general and administrative - - Stock-based compensation - 58 Depreciation and amortization Total operating expenses Operating income (loss) ) ) INTEREST INCOME 43 - 12 - 31 INTEREST EXPENSE - 17 - EQUITY IN INCOME OF AFFILIATED COMPANY - - - OTHER EXPENSE (INCOME), net (1
